DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 12/11/20.
3.    Claims 1 - 20 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RELAN (US 20150011311) and in view of Justice (US 20140256420) and further in view of Kumar (US 20070294350).
8.	Regarding claim 1, 9 and 17, RELAN discloses that a method comprising (abstract): 
 determining, based on one or more user interactions by a user with a second application while the second application is executing on a user device, performance of the user on the second application (i.e. the second interactive application) (Abstract; paragraphs 222 - 229);
the first application comprising a plurality of functionalities (paragraph 222; a first interactive application); 
processing the first application to generate a playable application comprising a subset of the plurality of functionalities and wherein the playable application comprises a playable game (paragraph 222; a first interactive application, 
responsive to the determining of the first performance (i.e. the performance associated with interaction data of the second interactive application described in the abstract) of the user on the second application causing the user device to display the playable application (i.e. the first interactive application/The publisher app) in a first instance configured based on the first performance of the user on the second application in conjunction with the second application, wherein the user device is to receive third user interaction of the user with the playable application (i.e. the first interactive application/The publisher app); (Abstract; paragraphs 222 - 229).
responsive to not receiving acceptance of a prompt associated with the first application displayed via the playable application, causing the gaming system to perform a first gaming action (i.e. the gaming action of execution of one or more of the playable application in a second instance configured based on the performance of the user on the playable application) (paragraphs 247 and 248).
responsive to receiving the acceptance of the prompt associated with the first application displayed via the playable application, causing the gaming system to perform a first gaming action (i.e. the gaming action causing one or more portions of the first application to be displayed based on the performance of the user on the playable application) (paragraphs 247 and 248).
RELAN fails to explicitly disclose the following limitations:
wherein the playable application is a preview version of the first application;
and determining performance of the user on the playable application based on the user interaction of the user with the playable application to cause execution of one or more of the playable application in a second instance configured based on the performance of the user on the playable application or causing one or more portions of the first application to be displayed based on the performance of the user on the playable application.
Justice teaches:
wherein the playable application is a preview version of the first application (i.e. a full version of the game described in paragraph 18) (abstract and paragraph 18);
and determining performance of the user on the playable application based on the user interaction of the user with the playable application to cause execution of one or more of the playable application in a second instance configured based on the performance of the user on the playable application or causing one or more portions of the first application to be displayed based on the performance of the user on the playable application (paragraphs 47 and 76).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified RELAN in view of Justice to include the aforementioned method in order to achieve the predictable result of extending player’s playtime for a game and enhance player’s interest for the game (i.e. by offering the player the chance to continue the preview version of the game before purchasing the full game).
The combination of RELAN and Justice fail to explicitly disclose the following limitations:
determining, based on first user interaction by a user with a second application while the second application is executing on a user device, user interest in a topic; 
responsive to the determining of the user interest in the topic based on the first user interaction with the second application, identifying a first application related to the topic
Kumar teaches:
determining, based on first user interaction by a user with a second application (i.e. the particular collaboration session application) while the second application is executing on a user device, user interest in a topic (i.e. a user show interest in a topic by interacting with/joining in a particular collaboration session application associated with the topic) (paragraphs 38 and 71); 
responsive to the determining of the user interest in the topic based on the first user interaction with the second application, identifying a first application (i.e. a first application of the additional applications described in paragraph 71) related to the topic (paragraphs 38 and 71)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of RELAN and Justice in view of Kumar to include the aforementioned method in order to 
Regarding claim 9, Kumar also teaches receive first user interaction by a user with the freestanding application (i.e. the particular collaboration session application) while the freestanding application is executing, wherein user interest in a topic is to be determined based on the first user interaction (abstract and paragraph 71).
11.	Regarding claim 2, RELAN discloses the causing of the user device to display the playable application in conjunction with the second application comprises executing the playable application and the second application on the user device; the second application is provided to the user device via an application distribution system prior to executing the second application on the user device; and the playable application is not provided to the user device via the application distribution system prior to executing the playable application on the user device (paragraphs 222 – 229 and 248). 
12.  	Regarding claim 3, RELAN discloses providing the first application to the user device via an application distribution system in response to the receiving of the acceptance of the prompt (Abstract and paragraphs 247 and 248). 
13.     Regarding claim 4, RELAN discloses the first application is installed on the user device prior to displaying the playable application on the user device, the method further comprising: in response to receiving the acceptance of the prompt, executing the first application on the user device based on the performance of the user on the playable application (Abstract; paragraphs 222 - 229 and 257).

15.    Regarding claim 6, RELAN discloses the playable application is to provide one or more prompts at intervals based on the user interaction of the user with the playable application (Abstract; paragraphs 222 - 229 and 257).
16.    Regarding claim 7, Kumar also teaches that further comprising determining engagement of the user based on the user interaction (i.e. engagement with the particular collaboration session application) of the user with the playable application, wherein one or more of: the playable application in the second instance is further configured based on the engagement, or the first application is further configured based on the engagement (abstract and paragraph 71).
17.	Regarding claim 8, RELAN discloses the playable application is configured based on the first user interaction by the user with the second application. (Abstract; paragraphs 222 - 229 and 257).
16.   Regarding claim 10, RELAN discloses the playable application is generated by processing a first application that comprises a plurality of functionalities; the playable application comprises a subset of the plurality of functionalities; and the processing device is further to: receive the first application via the application distribution system in response to receiving the acceptance of the prompt (Abstract; paragraphs 222 - 229 and 257).
17.	Regarding claim 11, RELAN discloses wherein receiving the freestanding application comprises transmitting a request for the freestanding application to the 
18.	 Regarding claim 12, RELAN discloses the playable application in conjunction with the freestanding application comprises displaying the playable application as an overlay on the freestanding application (Abstract; paragraphs 222 - 229 and 257).
19.	 Regarding claim 13, RELAN discloses receiving the second user interaction of the user with the playable application is in response to displaying the playable application in a first instance, wherein the processing device is to display the playable application in a second instance subsequent to the first instance based on the second user interaction (Abstract; paragraphs 222 - 229 and 257).
20.	 Regarding claim 14, RELAN discloses displaying the playable application in conjunction with the freestanding application is based on user information of the user ( 
Abstract; paragraphs 222 - 229 and 257). 
21.	Regarding claim 15, RELAN the playable application is configured based on the first user interaction with the freestanding application (Abstract; paragraphs 222 - 229 and 257).
22.	 Regarding claim 16, RELAN discloses displaying the playable application in conjunction with the freestanding application is based on location of the processing device and time of day (Abstract; paragraphs 222 - 229 and 257).
23.	 Regarding claim 18, RELAN discloses the playable application is to respond to a plurality of user inputs in a substantially similar manner as the first application responds to the plurality of user inputs (Abstract; paragraphs 222 - 229 and 257).

25.	Regarding claim 20, RELAN discloses the second user interaction comprises engagement of the user with one or more portions of the playable application (Abstract; paragraphs 222 - 229 and 257).

Response to Arguments
26.	Regarding claims 1 – 20, the applicant argues the combination of RELAN, Justice and Kumar fail to teach all the newly amended limitations of the claims (Remark, page 9).
	The examiner respectfully disagrees,
 	The combination of RELAN, Justice and Kumar teach all the newly amended limitations of the claims 1 – 20 (see rejection above for details).

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715